Citation Nr: 1520160	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  08-29 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for chondromalacia of the left knee.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for lumbosacral strain.

3.  Entitlement to service connection for chondromalacia of the left knee, to include as secondary to service-connected right knee chondromalacia.

4.  Entitlement to service connection for lumbosacral strain.

5.  Entitlement to service connection for a cervical spine disability, to include as secondary to a lumbosacral disability.

6.  Entitlement to an increased rating for tinea pedis, currently rated as non-compensable.

(The issue of entitlement to a waiver of recovery of an overpayment of education benefits is the subject of a separate Board decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to June 1987.

This appeal comes before the Board of Veterans' Appeals (Board) from May 2006 (cervical spine, lumbar spine, and left knee) and June 2007 (tinea pedis) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1.  A September 1987 rating decision denied service connection for chondromalacia of the left knee.  The Veteran was notified of that decision, but did not initiate an appeal.

2.  Evidence associated with the claims file since the September 1987 rating decision was not of record at the time of this rating decision and relates to an unestablished fact necessary to substantiate the Veteran's left knee claim.
3.  A March 2000 rating decision denied service connection for lumbosacral strain.  The Veteran was notified of that decision, but did not initiate an appeal.

4.  Evidence associated with the claims file since the March 2000 rating decision was not of record at the time of this rating decision and relates to an unestablished fact necessary to substantiate the Veteran's lumbosacral strain.

5.  The most probative evidence indicates that the current lumbosacral spine disability is not related to service.

6.  The most probative evidence indicates that the current left knee disability is not related to service or the Veteran's service-connected right knee disability.

7.  A cervical spine disability was not shown in service or for many years thereafter, and the most probative evidence indicates the current cervical spine disability is not related to service or the Veteran's non-service-connected lumbar spine disability.

8.  The Veteran's tinea pedis affects less than five percent of the Veteran's entire body, zero percent of exposed areas, and occasionally requires topical medication for treatment.


CONCLUSIONS OF LAW

1.  The September 1987 rating decision is final with regard to the claim for left knee chondromalacia.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The criteria for reopening a previously denied claim of service connection for left knee chondromalacia are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The March 2000 rating decision is final with regard to the claim for lumbosacral strain.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).
4.  The criteria for reopening a previously denied claim of service connection for lumbosacral strain are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The requirements to establish entitlement to service connection for left knee chondromalacia have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

6.  The requirements to establish entitlement to service connection for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

7.  The requirements to establish entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

8.  The criteria for an initial compensable rating for tinea pedis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

Regarding the issues of whether new and material evidence was presented to reopen the claims for service connection for lumbosacral strain and left knee chondromalacia, as the claims are reopened, further discussion of VCAA compliance as pertaining to those issues is not necessary.
With regard to the claim for a compensable rating for tinea pedis, the duty to notify was satisfied by way of an April 2007 letter.  Turning to the issues of service connection for a cervical spine disability, a lumbosacral spine disability, and left knee chondromalacia, the duty to notify was satisfied by way of an October 2007 letter that notified the Veteran of the information and evidence necessary to establish service connection, as well as how VA determines effective dates and disability ratings, and the types of evidence that impacts those determinations.  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records have been obtained. 

The Veteran was provided with a VA skin examination in May 2007 and VA examinations for all of his claims in July 2014.  The opinions were rendered by medical professionals following a thorough physical examination and interview of the Veteran and review of the claims file.  The VA examiners obtained an accurate history, listened to the Veteran's assertions, and provided a factual foundation and reasoned bases for the conclusions that were reached.  The Board finds that the examination findings are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. 



II.  Analysis

    A.  New and Material Evidence

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran's original claims for entitlement to service connection for lumbosacral strain and left knee chondromalacia were denied in a September 1987 rating decision because the evidence of record did not demonstrate that the Veteran had chondromalacia of the left knee or lumbosacral strain during the course of the appeal.  The Veteran did not appeal that decision and it became final.  See 38 C.F.R. §§ 20.302, 20.1103.  

Thereafter, the Veteran filed a petition to reopen her claim for lumbosacral strain in October 1999.  A March 2000 rating decision denied the claim on the basis that no new and material evidence had been received to reopen the claim.  The Veteran did not appeal that decision and it became final.  See 38 C.F.R. §§ 20.302, 20.1103.  

As such, the Board must consider whether new and material evidence has been received for her service connection claims prior to consideration on the merits of the underlying claims.  See 38 C.F.R. § 3.156.

In August 2005, the Veteran sought to reopen her previously declined claims.  The Board has considered the new evidence added since the September 1987 and March 2000 final rating decisions, to include a July 2014 examination report that noted current lumbar spine and left knee disabilities. 

This evidence is new as it was submitted after the last final rating decisions.  The evidence is also material as it relates to an unestablished fact necessary to substantiate the claims, namely a current disability.  38 C.F.R. § 3.156, and Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the claims of service connection for lumbosacral strain and left knee chondromalacia are reopened.

    B.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be established for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that her current lumbosacral spine (back) disability is a continuation of the back problems that she experienced in service.  She specifically reported in July 2011 that when she was pregnant during service, her son jumped on her stomach, causing her to miscarry.  She further reported that she has experienced back pain since that time.  With respect to her current left knee disability, the Veteran contends that it is also a continuation of the left knee problems she experienced in service or that it was caused by her service-connected right knee disability.  Regarding the Veteran's current cervical spine (neck) disability, she has asserted that it resulted from a car accident during her service or that it was caused by her back disability.

For the reasons explained below, the Board finds that service connection is not warranted for the Veteran's disabilities of the lumbar spine, left knee, or cervical spine.

At the outset the Board notes that the Veteran has current disabilities of the lumbar spine, left knee, and cervical spine.  Specifically, the evidence, including VA examination, shows that the Veteran has been diagnosed with lumbosacral strain and degenerative disc disease of the lumbar spine; left knee degenerative joint disease and left knee chondromalacia; and cervical degenerative joint and disc disease.  Thus, the current disability element is met.

Regarding the in-service element, service treatment records (STRs) show treatment for and complaints of lumbosacral and left knee pain, however, they are negative for complaints or findings of any neck disability in service.  Specifically, treatment records indicate that the Veteran was seen in January 1977 for lower back pain of unknown etiology; twice in June 1977 for low back pain thought to be of a muscular etiology; in June 1980 for middle back pain with no known strain; and three times in March 1981 for lower back pain following exercise.  X-rays obtained in June 1986, one year prior to the Veteran's separation, showed nothing of significance relating to the Veteran's lumbar spine.  Regarding the Veteran's in-service treatment for her left knee disability, the STRs show that she sought treatment for left knee pain in August 1977 after a soap dish fell on her knee.  At that time the clinician diagnosed left knee chondromalacia and ordered x-rays.  The x-ray images of the Veteran's left knee revealed no radiographic abnormalities.  In addition to the back and knee treatment records, the STRs also reveal that the Veteran was seen in November 1979 after being involved in a motor vehicle accident.  Importantly, the Veteran reported no bodily injuries as a result of the incident, including no neck injury.  The Board notes that the STRs do not contain a separation examination.

As the Veteran has current diagnoses and in-service reports of back and knee pain, the remaining issue before the Board as to those claims is whether the currently diagnosed back and knee disabilities are related to the Veteran's in-service symptomatology for those conditions.  As the competent evidence fails to show a neck disability in service or for many years thereafter, the question as to that claim becomes whether the current neck disability is related to service.  

The Veteran was afforded a back examination in July 2014.  Following review of the record and examination of the Veteran, the examiner concluded that the Veteran's back disability was not related to her military service, nor was it a continuation of the back pain she experienced therein.  In support of the opinion, the examiner noted that while treated for back pain in service, the Veteran was not diagnosed with any lumbosacral condition at that time, and that x-rays obtained in 1986 showed nothing of significance related to the Veteran's spine.  While the examiner did note a diagnosis of chronic lumbosacral strain during a VA examination in August 1987, there was no evidence of functional limitations or symptomatology associated with chronic lumbosacral strain at the time of that examination.  Additionally, as previously noted, the Veteran's claim for service connection for a back disability was initially denied in September 1987 for lack of a current back disability.  Moreover, the examiner noted that the diagnosis of lumbosacral degenerative disc disease in January 2002 occurred many years after service and that the diagnosis was most consistent with age-related degenerative changes.  Finally, the examiner noted that the Veteran has several risk factors for degenerative joint disease including, but not limited to, older age, obesity, genetic factors, her gender, and tobacco use.

The July 2014 examiner also examined the Veteran and reviewed the record in conjunction with her claim for service connection for her left knee.  The examiner concluded that the Veteran's current left knee disability is not related to her military service, to include her service-connected right knee disability.  In support of the opinion, the examiner stated there was no evidence of a diagnosis of any chronic left knee condition during service or at the time of separation from service.  The examiner continued that the weight of available medical literature does not support a finding that the left knee chondromalacia noted in service could lead to the subsequent development of left knee degenerative joint disease, or that right knee chondromalacia could cause left knee degenerative joint disease.  Additionally, the examiner noted that there is no evidence of significant leg length discrepancy or a pathological process that could lead to flow-through conditions (i.e. secondary disabilities from a service-connected disability).  The examiner again pointed out that the Veteran has several non-service related risk factors for degenerative joint disease.

The Veteran also underwent a cervical spine examination in July 2014 that was conducted by the same examiner who conducted the Veteran's knee and back examinations.  The examiner concluded that the Veteran's neck disability was not related to her military service, nor was it caused by her non-service connected lumbar spine disability.  In support of the opinion, the examiner noted that the Veteran was not seen for any neck disability in service and that cervical degenerative disc disease was not noted until 1995, several years after service and after a 1995 bus accident unrelated to military service.  In fact, the Board notes that it was in April 1995, after the aforementioned bus accident, that the Veteran first sought treatment for a neck disability.  At that time, over five years after the Veteran's separation from service, x-rays revealed no evidence of fracture or malalignment; mild narrowing of disc spaces was noted.

In determining the probative value to be assigned to a medical opinion, the Board considers whether the medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully-articulated opinion; and whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  In this case, the July 2014 examiner, a certified physician assistant, reviewed all available medical evidence including VA and private treatment records, and lay testimony provided by the Veteran, as indicated by his frequent citation to such records; and provided a fully-articulated opinion which was supported by a well-reasoned analysis and the evidence of record.  Thus, based on the examiner's medical expertise, detailed review of the file, and the comprehensive opinions provided, the Board affords the opinions great probative value.

While the Veteran contends that her back, left knee, and neck disabilities are related to service; and that her left knee disability is secondary to her service-connected right knee disability and her cervical disability is secondary to her lumbar spine disability, the diagnosis and etiology of lumbosacral strain and degenerative disc disease of the lumbar spine; left knee degenerative joint disease and left knee chondromalacia; and cervical degenerative joint and disc disease require medical testing and expertise to determine.  Thus, as a lay person, the Veteran's opinion on the onset and etiology of these conditions is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board notes that the Veteran reports that she took nursing classes in college.  However, the Veteran did not complete her degree and there is no evidence to suggest that she ever worked as a nurse.  Additionally, as previously noted the July 2014 examinations were performed by a certified physician assistant, a designation that requires extensive medical training and expertise beyond that obtained by a nursing student.  Given the foregoing, the Board finds the medical opinions rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions.

The Board finds that the preponderance of the evidence is against the claims for service connection for lumbosacral strain, left knee chondromalacia, and a cervical spine disability.  The most probative evidence of record does not link the Veteran's current disabilities to service or demonstrate that arthritis of the back, knee, or neck was present within a year of discharge from service.  Moreover, the most probative evidence does not indicate that she has a left knee disability that has been caused or aggravated by her service-connected right knee disability.  Additionally, as the Board is denying the Veteran's claim for service connection for a lumbar spine disability, there is no basis upon which service connection for a cervical spine disability can be established as secondary to the lumbar spine disability.  38 C.F.R. § 3.310.  Accordingly, service connection for lumbosacral strain, left knee chondromalacia, and a cervical spine disability is denied.





	(CONTINUED ON NEXT PAGE)
In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for service connection for a lumbar spine disability, a left knee disability, and a cervical spine disability, that doctrine is not applicable in this instance.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

    C.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Tinea pedis is rated under Diagnostic Code 7813.  That code directs that the disability should be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis (Diagnostic Code 7806); depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2014).  

The Veteran's tinea pedis has correctly been rated as dermatitis under Diagnostic Code 7806.  Under that diagnostic code, a non-compensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected; and, no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is warranted when more than 40 percent of the entire body or 40 percent of exposed areas are affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2014). 

The appeal period before the Board begins on October 23, 2006, the date VA received the claim for increased rating, plus the one-year look-back period.  Gatson v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  Regarding the period on appeal, the Board notes that while some of the diagnostic criteria relating to ratings of the skin were revised in October 2008 (i.e. those pertaining to scars), the regulation relating to Diagnostic Codes 7806 and 7813 have not changed since the Veteran filed her claim for an increased rating. 

The Veteran has asserted that she should have a higher rating for tinea pedis because her level of impairment is worse than contemplated by the currently assigned non-compensable rating.  Regarding the symptoms of her tinea pedis, the Veteran has consistently reported experiencing painful fluid filled vesicles on the bottom or her feet, and an unsightly rash that comes and goes.  

The evidence of record does not support granting a compensable rating for tinea pedis.  In this regard, during a May 2007 skin examination, the Veteran reported bumps between her toes that fill with clear fluid, cuts between her toes, sloughing off of small areas of skin, and a persistent rash.  In terms of treatment for her condition, the Veteran stated that she "pops" the lesions on her feet, which provides pain relief.  She also noted that in 2003 she had a reaction to a topical treatment and discontinued its use.  She further indicated that she had not received treatment for her tinea pedis for several years.  On physical examination, the examiner noted "only one small area of about a quarter of an inch of dry flaking skin between the left fourth and fifth toes."  The examiner also noted dryness and flaking of the skin over the lateral aspect of both feet.  At the time of examination, there was no evidence of active infection, swelling, tenderness, redness, excoriation, or scars.  The examiner diagnosed "dermatitis of [the] feet...resolving at this time."

While receiving treatment in August 2007, the Veteran reported that she never has full resolution of the lesions on her feet and has flare ups several times a year.  The clinician noted a pustulovesicular eruption covering approximately two percent of the Veteran's soles.  Twenty lesions that were not tender to palpation were also noted.  The clinician prescribed a topical ointment.  A month later in September 2007, the clinician noted mild improvement of the Veteran's symptoms and prescribed continued use of the topical ointment, foot baths, and wearing socks during outbreaks.

A VA treatment record from December 2008 indicates that in the Veteran's opinion a prescription topical ointment was working well to treat her tinea pedis outbreaks.  On examination, she was noted as having mild erythema on her right heel with slight peeling.  The Veteran did not have vesicles, a rash, or other erythema on the rest of her right foot or her left foot.

A year later in December 2009, the Veteran again received treatment for her tinea pedis.  At that time she reported having nine outbreaks a year with serious blistering involving the plantar foot.  She also reported that ointments had not worked to alleviate her symptoms in the past despite her December 2008 report that a topical ointment was working well.  On examination, her feet were noted to have faint erythema and collarette of scale, as well as hyperkeratosis.  The examiner prescribed a new ointment and suggested systemic treatment options.  At that time, the Veteran deferred more aggressive treatment "given minimal impact of infrequent eruptions, and potential risks/inconvenience of lab monitoring..."

In April 2010, the Veteran reported using a topical ointment three to four times per week with initial reduction of scaling but subsequent flaring of her symptoms.  Shortly thereafter in May 2010 the Veteran reported during VA treatment that she was using topical creams that moderately reduced the vesicles and scales of her feet.  At that time, the examiner noted a few deep seated vesicopustules on the Veteran's right foot and scales and erythema on both feet.  During a primary care visit the next month in June 2010 the Veteran reported that the rash and blisters on her feet were "much better[.]"  In July and October 2010, the Veteran was seen for her skin condition and was noted as having "clear" feet[.]"  The examiners noted resolving tinea pedis with residual foot dermatitis.

Finally, during a recent skin examination in July 2014 the Veteran reported having unsightly and painful vesicles under her feet that make it difficult to walk.  She also stated that she suffers from fungal infections approximately five times a year.  During these episodes she reports having red blisters around the edge of her feet that she pops with a hot needle.  She reported that after popping the blister the skin peels off, and then regrows in about three weeks.  The Veteran also noted that she last received treatment for her tinea pedis in 2009 or 2010 and that she had not used oral or topical medications in the past 12 months for her skin condition.  Upon examination, the examiner noted small areas of dry, flaking skin between the toes.  There was no evidence of skin lesions, vesicles, maceration, or other skin abnormalities, despite the Veteran's report that she experienced a fungal infection outbreak three to four days prior to the examination.  The examiner noted that the skin infection covered less than five percent of the Veteran's body and that it did not cover any exposed areas.

The Board finds that the Veteran is not entitled to a compensable rating for tinea pedis.  There is no evidence of record indicating that at least five percent of the Veteran's body or at least five percent of exposed areas were affected by tinea pedis.  In fact, the examiner specifically noted that less than five percent of the Veteran's entire body was affected by tinea pedis and zero percent of exposed areas were affected.  Further, while the Veteran was noted to use a topical corticosteroid cream for treatment of her tinea pedis at some points during the period on appeal, she did not take intermittent systemic therapy or immunosuppressive drugs for treatment of tinea pedis.  The Board acknowledges the Veteran's report of severe symptoms of tinea pedis.  The examination considered those reported symptoms in making findings and the Board has considered that evidence in determining the appropriate rating.  The Board finds that a compensable rating is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813.  

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Francisco, 7 Vet. App. at 55; Hart, 21 Vet. App. at 505.

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increased compensable rating for tinea pedis, that doctrine is not applicable in this instance.  See 38 C.F.R. § 4.3.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R.  
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The rating criteria contemplate the specific symptoms directly associated with the Veteran's tinea pedis.  Her tinea pedis manifests by vesicles and scales of her feet that cover less than five percent of her body; it does not present in any exposed area of the skin; and it does not require any treatment beyond topical therapy.  These manifestations are contemplated in the applicable rating criteria.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, her reported tinea pedis symptoms are consistent with the degree of disability addressed by the current evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.
As a final matter, the Veteran does not contend and the evidence does not reflect that she is unemployable due to her tinea pedis.  Indeed, the July 2014 VA examination report notes that the Veteran receives social security disability for non-service connected disabilities.  Accordingly, no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for left knee chondromalacia, to this extent only, is granted.

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for lumbosacral strain, to this extent only, is granted.

Entitlement to service connection for lumbosacral strain is denied.

Entitlement to service connection for left knee chondromalacia is denied.

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to an increased rating for tinea pedis is denied.



______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


